DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered. 
Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive. The Applicant contends that Johnson does not teach the invention having a plurality of accelerometers positioned inside the femoral shaft. The examiner respectfully disagrees. The accelerometers of Johnson are implanted within the device and located below cap element 20 (Fig. 2; paras. 0033-0036). Johnson has these implanted sensors below element 20 on both the upper and the lower ends of the shaft (please see Fig. 1 annotated Figure A, below), thus providing the device with a plurality of accelerometers positioned inside the femoral shaft.
The Applicant also argues that Johnson does not teach the accelerometers measuring both acceleration and rotation. This is not found persuasive because Johnson teaches that its device includes accelerometers and gyroscopes, which can measure the acceleration and rotational motion of the device. These navigational devices are used together for tracking the motion of the implant for positional changes over time (paras. 0031-0038). While Johnson does not state that a type of accelerometer measures its device’s rotation, it does use a plurality of In re Karlson, 136 USPQ 184.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 11, 20, 51, 52, 58-61, 63-67, and 72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claim 1 has been amended to state that the plurality of accelerometers measure both acceleration and rotation. It is unclear if the claim is intending to recite that each individual accelerometer can measure acceleration and rotation; or if the plurality of accelerometers encompasses two different types of sensors, one that measures acceleration and another that measures rotation. Appropriate correction and/or clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 

Claims 1, 5, 11, 58-61, 64-67, and 72 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson (US Pub. No. 2006/0271199) in view of Ishikawa et al. (US Pat. No. 6,447,448; hereinafter Ishikawa).
Johnson teaches the following regarding claim 1:  a method for imaging a hip replacement prosthesis that is implanted in a bone of a hip in a patient, where the prosthesis comprises:  a femoral stem comprising a femoral neck and a femoral shaft (Fig. 1; please see annotated Figure A, below); a femoral head coupled to the femoral neck (Fig. 1; Figure A); and a plurality of accelerometers (30, 40) positioned inside the femoral shaft, where the plurality of accelerometers measure both acceleration and rotation (paras. 0016-0020, 0031-0038, the claim language is being interpreted to mean that there are two types of sensors, one that measures acceleration and one that measures rotational motion) can detect positional movement of the hip replacement prosthesis (Figs. 1-3; paras. 0031-0038); where the method comprises: detecting changes over time using the measures of both acceleration and rotation from the plurality of accelerometers positioned inside the femoral shaft of the hip replacement prosthesis which are indicative of positional movement of the hip replacement prosthesis due to loosening of the hip replacement prosthesis within the bone of a hip of the patient (paras. 0016-0020, 0031-0038). Further regarding the use of the gyroscope, it has been held that a simple substitution of one known element for another to obtain predictable results, in the instant case, one type rotational sensor for another, is generally considered to be within the level of ordinary skill in the art. It has further been held that an omission of an element and its function in a combination where the remaining elements of the prior art perform the same functions, involves only routine skill in the art. In re Karlson, 136 USPQ 184.


    PNG
    media_image1.png
    651
    452
    media_image1.png
    Greyscale

Figure A.

Johnson teaches the following regarding claim 5:  the method of claim 1 wherein said prosthesis comprises a plurality of sensors selected from the group consisting of pressure 
Johnson teaches the following regarding claim 11:  the method of claim 1 wherein the plurality of sensors includes sensors positioned on the femoral stem (Fig. 1; paras. 0031-0034).
Regarding claims 20 and 67, Johnson, teaches the limitations of the claimed invention, as described above.  Johnson further teaches that it has an electrical processor inside the femoral stem and coupled to the accelerometers (paras. 0016-0020, 0031-0038). However, it does not teach the prosthesis further including a memory coupled to the electronic processor, and transferring the acceleration data to a memory location outside the femoral stem. Ishikawa teaches an electronic processor that is electrically coupled to the sensors; and a memory component that is coupled to the electronic processor being positioned within the hip implant (col. 4, lines 57-col. 6, lines 29).  The data collected from the plurality of sensors is stored in the memory components in the femoral stem and in a location outside the femoral stem (col. 4, lines 57-col. 6, lines 29).  These data processes allow the physician to more easily monitor and assess rehabilitation of the tissue postoperatively; and the data collected by the implant’s sensors may be complied or plotted out into databases and image data sets in order to develop a profile for the patient and compare the performance of the patient to other cases. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Johnson, according to the teachings of Ishikawa, in order to allow the physician to more easily monitor and assess rehabilitation of the tissue postoperatively.
Johnson teaches the following regarding claim 58:  the method of claim 1, further comprising: placing the hip replacement prosthesis in a weight bearing position (implanted in the 
Johnson teaches the following regarding claim 59:  the method of claim 58, wherein detecting with said plurality of accelerometers movement of the prosthesis relative to the bone in which the prosthesis is implanted comprises determining the location of the movement (paras. 0016-0020, 0031-0038).  
Johnson teaches the following regarding claim 60:  the method of claim 58, wherein detecting with said plurality of accelerometers movement of the prosthesis relative to the bone in which the prosthesis is implanted comprises determining the degree of the movement (paras. 0016-0020, 0031-0038).  
Johnson teaches the following regarding claim 61:  the method of claim 1, further comprising: moving the hip replacement prosthesis through an active movement of the prosthesis, and while said hip replacement prosthesis is undergoing active movement (paras. 0031-0038); detecting with said plurality of accelerometers movement of the prosthesis relative to the bone in which the prosthesis is implanted (paras. 0016-0020, 0031-0038).  
Johnson teaches the following regarding claim 64:  the method of claim 1, further comprising: moving the hip replacement prosthesis through a range of motion of the hip replacement prosthesis in actual use of the hip replacement prosthesis during normal daily activities of the patient, and while said hip replacement prosthesis is moving through the range of motion (paras. 0016-0020, 0031-0038); measuring with said plurality of accelerometers the range of motion of the hip replacement prosthesis during actual use of the hip replacement prosthesis (paras. 0016-0020, 0031-0038).  

Johnson teaches the following regarding claim 66:  the method of claim 1, further comprising following the movement of the plurality of sensors throughout a range of motion of the hip replacement prosthesis; and obtaining a dynamic image of the joint (paras. 0016-0020, 0031-0038).  
Johnson teaches the following regarding claim 72:  the method according to claim 67 wherein said data is utilized to determine a range of motion of the patient with the hip replacement prosthesis (paras. 0016-0020, 0031-0038).

Claims 51 and 52 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson in view of Ishikawa, further in view of Amirouche et al. (US Pub. No. 2004/0019382; hereinafter Amirouche).
Johnson, as modified by Ishikawa, teaches the limitations of the claimed invention, as described above.  However, they do not explicitly recite the density of the accelerometer sensors on the implant.  Amirouche teaches that it is well known in the art that any number of sensors may be applied to an implant (para. 0041), as would be needed to suit the characteristics of the implant, the sensor, and the desired sensitivity.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the implant of Johnson and Ishikawa, according to the teachings of Amirouche, in order to provide the implant with the 
In addition, the optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal numbers and locations of the sensors needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the numbers and locations of the sensors, would have been obvious at the time of applicant's invention in view of the teachings of Johnson, Ishikawa, and Amirouche. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.

Claim 63 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson in view of Ishikawa, further in view of Disilvestro (US Pub. No. 2005/0010299).
Johnson, as modified by Ishikawa, teaches the limitations of the claimed invention, as described above.  However, they do not explicitly recite monitoring the hip prosthesis while moving it through a full range of motion.  Disilvestro teaches a hip prosthesis comprising a plurality of sensors that are monitored as the hip implant is taken through a full range of motion (paras. 0048-0049, 0086-0089, 0096-0100), for the purpose of fully evaluating the hip prosthesis in the patient.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention of Johnson and Ishikawa, according to the teachings of Disilvestro, in order to fully evaluate the hip prosthesis within the patient.


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774